DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.
 
Claim Status
This office action is in response to the amendment and comments submitted 4/15/2022.
Claims 1 has been amended. Support for claim 1 is found in Fig. 9 of the instant specification.
Claims 6 and 7  have been added; support for the claim 6 and 7 is found in [0040] and figure 9 of the instant specification.
Claims 1-7 are currently pending.


Claim Rejections
The 35 U.S.C. § 112 rejection is withdrawn because of amendments to claim 1.
The 35 U.S.C. § 103 rejection is withdrawn because of amendments to claims 1-	5.

Allowable Subject Matter
Claim 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
	a. The closet prior art Park et al. (US20160099457A1). Park discloses a first and second electrode assembly with positive and negative electrode plates and a case accommodating the first and second electrode assemblies with a sealing plate with a current collector being closer to the sealing plate and the sealing plate providing an electrolytic solution introduction hole. Where the first and second electrode tab groups are adjacent to the sealing plate and electrically connected to the positive or negative electrode plates and these tabs group are connected to the respective positive and negative current collectors.
	b. Shinyashiki et al. (US2019/0013507A1) discloses  a stacked battery and further teaches the first tab group located at a side near the second electrode group.
	c. Shinyashiki et al. (US2012/0202105A1) Shin2105, discloses a stacked battery and further teaches a taping of the first tape on both an outermost surface of the first tab group and the first insulating sheet.
	However none of the above references disclose or suggest the first tape  attached to an outermost surface of the first tab group and a first insulting sheet wherein the outermost surface of the first tab group is located at one side of the first tab group nearer the second electrode assembly than the other side of the first tab group in an alignment direction in which the first electrode assembly and the second electrode assembly are aligned with each other, nor a second tape is attached to both an outermost surface of the second tab group and the second insulating sheet, wherein the outermost surface of the second tab group is located at one side of the second tab group nearer the first electrode assembly than the other side of the second tab group in the alignment direction, and the first tape is located to face the electrolytic solution introduction hole, and includes a region which is located on the outermost surface of the first tab group and overlaps the electrolytic solution introduction hole in a thickness direction of the sealing plate.
	It would not have been obvious to one skilled in the art to apply these tapings configurations in the orientations described above singularly or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728